                    Case 1:20-cv-02323-PKC Document 12
                                                    11 Filed 05/15/20 Page 1 of 1




            LAW OFFICES OF MICHAEL D. STEGER, PC
                                         30 Ramland Road, Suite 201
                                                Orangeburg, NY 10962
                                                    (845) 359-4600
                                                 (845) 689-2155 (fax)
                                                msteger@steger-law.com
                                                 www.steger-law.com
             May 15, 2020
             VIA ECF

             Hon. P. Kevin Castel
             United States District Judge
             United States District Court for the Southern District of New York
             500 Pearl Street
             New York, NY 10007

                     Re: Prokos v. Mont Morris, LLC, et al; Case No. 20-cv-2323

             Dear Judge Castel:

                    I represent Andrew Prokos in this copyright infringement matter. Im am writing
             to request an adjournment of the Rule 16 conference currently scheduled for May 26th at
             11:30 am. This is my first request for an adjournment.

                    I filed the complaint in this action on March 16th. In an attempt to avoid personal
             expense during the current health emergency I mailed waiver of service documents and
             the complaint to Defendant Mont Morris LLC on March 27th. Defendant has not returned
             the waiver of service or otherwise acknowledged deliver of the documents.

                     I effected service of the summons and complaint through the New York Secretary
             of State on May 12th. Defendant’s responsive pleading is due on June 11th (not June 2nd
             as automatically calculated by the ECF system). Accordingly, I request that the Court
             adjourn the conference to a date after June 11th to allow time for Defendant to respond to
             the complaint.

                     Thank you for your consideration of this request.

                                                                       Sincerely yours,
                                                                       /s/ Michael D. Steger
                                                                       Michael D. Steger
Conference adjourned fro May 26, 2020 to June 29, 2020 at 12:30pm. No later than seventy-two hours before the conference,
plaintiff(s)’ counsel shall: (a) docket a letter on ECF to the Court with copy to all opposing counsel containing the call-in
information and email the letter to castelnysdchambers@nysd.uscourts.gov; and (b) for an initial pretrial conference, email a copy
of the agreed upon (or disputed) Civil Case Management Plan & Scheduling Order to: castelnysdchambers@nysd.uscourts.gov.

SO ORDERED.
May 15, 2020
